Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about September 28, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crime of assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The victim’s testimony established that appellant actively participated in the attack by hitting and physically restraining the victim while other attackers repeatedly punched and kicked him, causing him to sustain a broken nose and other injuries.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a conditional discharge. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Given the serious and violent nature of the underlying assault as well as appellant’s poor performance and attendance at school, the court properly concluded that appellant was in need of a full year of supervision. Concur — Gonzalez, EJ., Mazzarelli, Acosta and Renwick, JJ.